In re Harris, Clyde, Jr.; — Plaintiff(s); applying for writ of mandamus, supervisory *464and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “H”, Nos. 3-81-262, 9-81-223.
Denied. Although the motion to remand submitted with the December 1989, supplemental post conviction petition is found in the record, the district court record does not contain the December, 1989, supplement. As instructed by the Commissioner at the evidentiary hearing and in the district court, relator should file a new post conviction petition in the district court raising the ineffective counsel claim presented in the December, 1989, supplement he submitted if he wishes to have the courts consider this post conviction claim.